United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3745
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                   Jermaine Harris,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: October 16, 2017
                               Filed: March 23, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      After Jermaine Harris violated the terms of his supervised release, the district
     1
court sentenced him to seven months’ imprisonment, 120 days in a residential reentry

         1
        The Honorable Linda R. Reade, then Chief Judge, United States District Court
for the Northern District of Iowa.
center, and two years of supervised release. Harris argues that the district court
imposed an unreasonable sentence. We affirm.

       In September 1999, Harris pleaded guilty to two charges—unlawful possession
of a firearm as a previously convicted felon and unlawful possession of an
unregistered sawed-off shotgun—and proceeded to trial on three others. A jury found
Harris guilty of distribution of cocaine base, possession of cocaine base, and
conspiracy to distribute and possess with intent to distribute fifty grams or more of
cocaine base. For all of these offenses, the district court sentenced Harris to 292
months’ imprisonment, followed by five years’ supervised release. Due to retroactive
amendments to the sentencing guidelines, the court later reduced Harris’s term of
imprisonment to 235 months in 2009 and to 188 months in 2011. Harris completed
his term of imprisonment and began his supervised release on November 19, 2013.

       Harris violated the conditions of his release by failing to submit required forms,
traveling without permission, failing to follow the directions of his probation officer,
failing to notify his probation officer of a change of address, and committing a new
law violation of domestic battery. In March 2015, after a revocation proceeding, the
district court modified Harris’s conditions of supervised release by adding a 180-day
term of residence in the residential reentry center. Harris again violated the
conditions of his release by failing to participate in required drug testing on five
occasions, traveling without permission, and failing to follow the instructions of his
probation officer on several occasions. In September 2016, at another revocation
proceeding, the district court determined an advisory sentencing range under the
guidelines of seven to thirteen months’ imprisonment and sentenced Harris to a term
of seven months, followed by 120 days’ residence in a residential reentry center and
two years of supervised release. Harris challenges this most recent revocation
sentence.




                                          -2-
       Harris raises a single point on appeal: He argues that the district court abused
its discretion by imposing the term of imprisonment and continuing supervised
release. We review a sentence for reasonableness under a deferential abuse-of-
discretion standard. United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008); see
Gall v. United States, 552 U.S. 38, 51 (2007). We presume that a sentence within the
advisory guideline range is reasonable. United States v. Harlan, 815 F.3d 1100, 1107
(8th Cir. 2016). The supervised release statute enumerates several factors that a
district court should consider in fashioning a sentence after revocation, including the
nature and circumstances of the offense and the history and characteristics of the
defendant, the need to afford adequate deterrence to criminal conduct, and the need
to protect the public from further crimes of the defendant. 18 U.S.C. § 3583(e); see
18 U.S.C. § 3553(a).

       Harris argues that the district court’s determination to impose a term of
imprisonment was unreasonable because it gave inadequate weight to his continued
employment and lack of substance abuse. District courts, however, have wide
latitude to weigh the statutory sentencing factors and may assign some factors greater
weight than others. United States v. Chavarria-Ortiz, 828 F.3d 668, 672 (8th Cir.
2016). The district court here chose to emphasize Harris’s “persistent” inability to
follow the rules while on supervised release and his “most uncooperative” behavior.
Given Harris’s incorrigibility and the recommendation of the Sentencing Commission
to impose a term of imprisonment under these circumstances, it was reasonable for
the court to conclude that a seven-month stint of incarceration was warranted.

       It also was not unreasonable for the court to include a period in a reentry
facility and a new term of supervised release after several months of incarceration.
Residential reentry facilities and supervised release are designed to facilitate an
offender’s transition into the community. Harris’s record of serial violations while
on supervised release suggested that the transition would not be smooth. It was
permissible for the court to make another attempt at supervision, after a short period

                                         -3-
of renewed incarceration, with the hope that Harris would “take supervision
seriously” and “follow the rules of the court.” Given the legitimate interest in
avoiding recidivism, see 18 U.S.C. § 3553(a)(2)(C), the court reasonably rejected the
alternative of ordering Harris released immediately to the community without interim
supervision.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-